PER CURIAM.
Affirmed. Appellant is cautioned against future motions, petitions or appeals raising the same challenges to his sentence in this case. Such attempts will result in referral to the appropriate institution for consideration of disciplinary procedures which may include forfeiture of gain time, see § 944.279(1), Fla. Stat., and issuance of an order to show cause why further sanctions barring pro se filings should not be imposed as well under State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999).
MAY, C.J., GROSS and TAYLOR, JJ., concur.